Title: VIII. Final Text of the Dutch-American Treaty of Amity and Commerce, 6 September 1782
From: Netherlands, States General of
To: 


Tractaat van Vriendschap en Commercie, tusschen haar Hoog Mogende, de Staten Generaal der Vereenigde Nederlanden, en de Vereenigde Staaten van America, te weeten New-Hampshire, Massachusetts, Rhode Island en Providence Plantations, Connecticutt, New-York, New-Jerseÿ, Pensÿlvania, Delaware, Maryland, Virginia, Noord-Carolina, Zuid-Carolina en Georgia.
Haar Hoog Mogende de Staten Generaal der Vereenigde Nederlanden, en de Vereenigde Staten van America, te weeten New-Hampshire, Massachusetts, Rhode Island en Provi­dence Plantations, Connecticutt, New-York, New-Jerseÿ, Pensylvanien, Delaware, Marÿland, Virginien, Noord-Carolina, Zuid-Carolina en Georgien, geneegen zynde, op een bestendige en billÿke wyze te bepalen de regelen, die in acht genomen moeten worden, ten opzigte van de Correspondentie en Commercie welke zy verlangen vast te stellen tusschen haare respective Landen, Staaten, Onderdanen en Ingezeetenen, hebben geoordeelt, dat het gezegde einde niet beeter kan worden bereikt, dan door te stellen tot een bazis van haar Verdrag, de volmaakste egaliteit en reciprociteit, en met vermÿding van alle die lastige praeferentien, dewelke doorgaens de bronäders zÿn van twist, verwarring en misnoegen; door aan iedere Party de vryheid te laten, om wegens de Commercie en Navigatie verder zulke Reglementen te maken, als die voor zig zelven het gevoeglykst zal oordeelen; en door de voordeelen van Commercie eeniglyk te gronden op wederzÿts nut, en de juiste regels van vrye handel over en weer; reserveerende by dat alles aan iedere Parthÿ de Vrÿheid, om, na deszelfs goedvinden, andere Natien te admitteeren tot het participeeren aan dezelsde voordeelen.

Op deeze grondbeginzelen, hebben voorgemelde haar hoog mogende de Staaten Generaal der Vereenigde Nederlanden, benoemd de Heeren . . .
. . .
uit het midden der Vergadering van Hun Hoog Mogende Gedeputeert.
En de gemelde vereenigde Staaten van America, van hunne zÿde met Volmagt voorsien, den Heer John Adams, laatst Commissaris van de Vereenigde Staaten van America aan het Hof van Versailles, geweezen Atgevaardigde op het Congres weegens de Staaten van Massachusetts Baaÿ, en Opper-Regter van den gemelden Staat, dewelke zÿn overeengekomen, en geaccordeert.
Art 1.
Daar zal een vaste, onverbreekelyke, en Universeele Vreede, en opregte Vriendschap zÿn, tusschen Haar Hoog Mogende de Heeren Staten Generaal der Vereenigde Nederlanden, en de Vereenigde Staten van America, en de Onderdanen en Ingezeetenen van de voornoemde Parthÿen, en tusschen de Landen, Eilanden, Steeden en Plaatzen, geleegen onder de Jurisdictie van de gemelde Vereenigde Nederlanden, en de gemelde Vereenigde Staaten van America, en derselver Onderdanen en Ingezeetenen, van al­lerleÿ Staat, zonder onderscheid van Persoonen en plaatzen.
2.
De Onderdanen van de gemelde Staaten Generaal der Vereenigde Nederlanden, zullen in de Havens, Rheeden, Landen, Eilanden, Steeden of plaatzen van de Vereenigde Staaten van America, of eenige van dezelve, geen andere of grootere Regten of Impositien, van wat natuur die ook mogen zÿn, of hoedanig dezelve ook genoemt mogen werden, betaalen, dan die welke de meest gefavoriseerde Natien zÿn, of zullen worden verpligt aldaar te betaalen. En zÿ zullen genieten alle de Regten, Vryheeden, Privilegien, Immuniteiten en Exemptien in Handel, Navigatie, en Commercie, het zÿ in het gaan van eene Haven in de gemelde Staaten na eene andere, of gaande na en van dezelve, van en na eenige vreemde Haven van de Weereld, welke de gemelde Natien reeds genieten of zullen genieten.
3.
Insgelyks zullen de Onderdanen en Ingezeetenen van de gemelde Vereenigde Staaten van America, in de Havens, Rheeden, Landen, Eilanden, Steeden of plaatsen van de gemelde Vereenigde Nederlanden, of eenige van dezelve, geen andere, of grootere Regten of Impositien, van wat natuur die ook mogen zÿn, of hoedanig deselve ook genvemt mogen worden, betaalen, dan die, welke de meest gefavoriseerde Natien, zÿn, of zullen worden verpligt aldaar te betalen. En zÿ zullen genieten alle de Regten, Vryheeden, Privilegien, Immuniteiten en Exemptien in Handel, Navigatie en Commercie, het zÿ in het gaan van eene haven in de gemelde Staaten na een andere, of gaende na en van dezelve, van en na eenige vreemde Haven van de Weereld, welke de meest gefavoriseerde Natien reeds genieten of zullen genieten. En zullen de Vereenigde Staten van America, benevens haare Onderdanen, en Ingezeetenen aan die van Haar Hoog Mogende laten het gerust genot van haare regten, omtrent de Landen, Eilanden en Zeeën in Oost, en West Indien, sonder haar daar in eenig belet, of hindernis te doen.
4.
En zal eene volle, volkomene en geheele vrÿheid van Conscientie worden toegestaen aan de Onderdanen en Ingezeetenen van iedere Parthÿ, en aan der zelver Familien, en zal niemand ter zake van den Godtsdienst, worden gemolesteert, mits hem omtrent publique demonstratie onderwerpende aan de Wetten van het Land. Daar en boven zal vryheid worden gegeeven aan de Onderdanen en Ingezeetenen van iedere Parthÿe, die in des anderen’s Territoir overlyden, om begraven te worden in de gewoone begraasplaetzen, of gevoeglyke en decente plaatsen, daar toe te bepaalen, zoo als de geleegendheid zal vereisschen; nogte zullen de doode Lighaamen van die geene die begraven zÿn, eenigzints werden gemolesteert. En zullen de beide Contracteerende Mogendheeden, ieder onder hun gebied, de nodige voorsieninge doen, ten einde de respective Onderdanen en Ingezeetenen van behoorlyke bewÿzen van Stersgevallen, waar bÿ dezelve zÿn geinteresseert, voortaan zullen kunnen worden gedient.
5
Haar Hoog Mogende de Staten Generaal der Vereenigde Nederlanden, en de Vereenigde Staaten van America, zullen tragten, zoo veel eenigzints in haar vermogen is, te beschermen en defendeeren alle Scheepen en andere Effecten, toebehorende aan wederzÿdsche Onderdanen en Ingezeetenen, of eenige van dezelve, zÿnde in haare Havens of Rheën, binnenlandsche Zeeën, Stroomen, Rivieren, en zoo verre haare Jurisdictie Zeewaards strekt, en wederom te bekomen en te doen restitueeren aan de regte Eigenaars, hunne Agenten of Gevolmagtigden, alle zodanige Scheepen en Effecten, die onder haare Jurisdictie zullen genomen worden: en haare convoÿeerende Oorlog Scheepen zullen, voor zoo verre zÿ eenen gemeenen Vÿand mogen hebben, onder haare protectie neemen alle Scheepen, toebehoorende aan elkanders Onderdanen en Ingezeetenen, dewelke geene Contrabande goederen, volgens de beschrÿving hier na daar van te doen, zullen hebben ingeladen naar plaetsen, waar meede de eene partÿ in Vreede, en de andere in Oorlog is, en na geen geblocqueerde plaats gedestineert zÿn, en zullen houden dezelve Cours, of gaan dezelve weg, en zullen zodanige Scheepen defendeeren, zoo lang als zÿ dezelve Cours houden, of dezelve weg gaan, teegens alle aanvallen, magt en geweld van den gemeene Vÿand, op dezelve wÿs als zÿ zouden moeten beschermen en defendeeren de Scheepen toebehoorende aan weedersÿds eigen Onderdanen.
6.
De Onderdanen der Contracteerende Parthÿen zullen over en weeder, in weedersÿdsche landen en Staten, van hunne goederen by Testamenten, Do­natien, of andersints, mogen disponeeren; en hunne Ersgenamen, zÿnde Onderdanen van een der Parthÿen, in de Landen van de andere, of wel elders woonagtig, zullen dezelve Nalatenschappen ontfangen, selfs ab intestato, het zÿ in persoon, het zÿ by hun Procureur, of gemagtigde, schoon zÿ geen brieven van Naturalisatie zouden mogen hebben geobtineert, sonder dat het effect van die Commissie hun zal kunnen worden betwist, onder praetext van eenige regten, of voorregten van Provincien, Steeden, of particulieren Persoon: en soo de Ersgenamen, aan welke de Erstenissen mogten vervallen zÿn, minderjarig waren, zullen de Voogden of Curateurs by den Domiciliairen Regter der genoemde Minderjarigen aangestelt, kunnen regeeren, bestieren, administreeren, verkoopen en veralieneeren de goederen, welke de gemelde Minderjarigen bÿ ersenissen zullen zÿn te beurt gevallen; en generalyk met opsigt tot de voorsez: successien en goederen waarneemen alle regten, en functien, die aan Voogden en Curateurs, na dispositie der Wetten competeeren, behoudens nogtans, dat deeze dispositie geen plaats zal kunnen hebben, dan in gevalle, als wanneer de Testateur by Testament, Codicille, of ander wettig Instrument, geen Voogden, of Curateurs zal hebben genomineert.
7.
Het zal wettig en vrÿ zÿn aan de Onderdanen van iedere Parthÿe, zodanige, Advocaten, Procureurs, Notarissen, Solliciteurs of Factoors te emploÿeeren, als zÿ zullen goedvinden.
8.
Kooplieden, Schippers, Eigenaars, Bootsgezellen, Lieden van alderhande Soort, Scheepen en Vaartuigen, en alle Koopmanschappen en Goederen in t’Generaal, en Effecten van ieder der Bondgenooten, of van derselver Onderdanen, zullen niet mogen worden in beslag genoomen of aangehouden in eenige der Landen, Gronden, Eilanden, Steeden, Plaatsen, havens, Stranden of Dominien, hoe genaamt, van den anderen Bondgenoot, tot publicq gebruik, Oorlogs Expeditien, of bÿsonder gebruik van iemand, door arrest, geweld, of eenigsints daar na gelÿkende.
Noch te meer zal het onwettig zÿn voor de Onderdanen van iedere Parthÿ iets te neemen, of door geweld te ontvreemden, van de Onderdanen van de andere Parthy, zonder bewilliging van den Persoon die het toebehoord: het geen egter niet te verstaen is van die aanhalingen detentien en arresten, welke zullen worden gedaen op bevel en authoriteit van de Justitie, en volgens de ordinaire weegen, ten opzigte van schulden of misdaden, waar omtrent de Procedures moeten geschieden by wege van Regten, ingevolge de form van Justitie.
9
Verders is overeengekomen en beslooten, dat het volkomen vrÿ zal staan aan alle Kooplieden, Bevelhebbers van Scheepen, en andere Onderdanen of Ingezeetenen der beide Contracteerende Mogendheeden in alle plaatsen, respectivelyk gehoorende onder het gebied en de Jurisdictie der Wederzydsche mogend heeden hunne eige Saaken, zelfs te verrigten; zullende dezelve wÿders omtrent het gebruik van Tolken, of Makelaars, mitsgaders met opsigt tot het laaden, of ontladen hunner Scheepen, en al het geen daar toe betrekkelÿk is, over en weeder, op den voet van eige Onderdanen, en ten minsten, in gelykheid met de meest gefavoriseerde Natie geconsidereert, en gehandelt te worden.
10.
De Koopvaardÿschepeen van een ieder der Parthÿen, komende, soo wel van een Vyandelyke, als eige of neutrale haven, zullen vrÿ mogen vaaren naar een Haven van een der Vyanden van den anderen Bondgenoot, dog verpligt zÿn, soo dikwils het gevordert word, haare Zeebrieven, en verdere Bescheiden, in het 24ste. Artic: beschreeven, zoo wel op de open Zee, als in de Havens te exhibeeren, expresselyk aantonende, dat haare goederen niet zÿn van het getal dier geene, dewelke als Contrabande verbooden zÿn, en geene Contrabande geladen hebbende na een vÿandelÿke Haven, haare reize vryelyk, en onverhindert mogen vervolgen; dog zal geen visitatie van Papieren gevergt worden van Scheepen onder Convoÿ der Oorlogscheepen, maar geloof worden gegeeven aan het woord van den Officier, het Convoy leidende.
11.
Indien by het vertoonen der Zeebrieven, en andere bescheiden, by het 24e. Art: van dit Tractaat nader beschreeven, de andere Parthÿ ontdekt, dat er eenige van die soort van goederen zÿn, dewelke verbooden en Contrabande gedeclareert zÿn, en geconsigneert naar een Haven, onder de gehoorsaemheid van den Vÿand, zal het niet geoorloft zÿn de Luÿken van zodanig Schip op te breeken, of eenige Kist, Koffers, Pakken, Kassen of ander vaatwerk, daar in gevonden wordende, te ope­nen, of het geringste gedeelte van haare goederen te verplaatsen, het zÿ sodanige Scheepen toebehooren aan de Onderdanen van haar Hoog Mogende de Staaten Generaal der Vereenigde Nederlanden, of aan Onderdanen, en Ingezeetenen van de gemelde Vereenigde Staaten van America, ten zÿ de Lading aan Land gebragt worde in presentie van de Officieren van het Admiraliteits hotf, en een Inventaris van deselve gemaekt, dog zal niet worden toegelaten om dezelve op eenigerhande wÿze te verkoopen, verruilen of veralieneeren, dan, na dat behoorlyke en wettige Procedures tegens zodanige Verbodene Contrabande Goederen zullen zÿn gehouden, en het Admiraliteits hof bÿ een gepronuntieerde Sententie dezelve zal hebben geconfisqueert, daar van altoos vry latende, zoo wel het Schip zelve, als eenige andere goederen daar in gevonden wordende, welke voor vry werden gehouden, nochte mogen dezelve worden opgehouden, onder voorgeeven dat die, als t’ ware, door de geprohibeerde Goederen zouden zÿn geinfecteert, veel min zullen dezelve als wettige Prÿs worden geconfisqueert: Maar in teegendeel, wanneer by de visitatie aan land word bevonden, dat er geen Contrabande Waaren in de Scheepen zÿn, en uit de pa­pieren niet bleek, dat de neemer en opbrenger het daar uit niet had konnen ontdekken, zal deselve moeten worden gecondemneert, in alle de kosten en Schaden, die hÿ zoo aan de Eigenaren der Scheepen, als aan de Eigenaars, en Inlaaders der goederen, waar meede de Scheepen beladen sullen zÿn, door zÿne rukelvoze aanhouding, en opbrenging der Scheepen zal hebben veroorzaekt, met de interessen van dien; wordende wel expresselyk verklaert, dat een vrÿ Schip zal vrÿ maken de Waaren daar in gelaaden, en dat die Vryheid zig ook zal uÿtstrekken over de personen, die haar zullen bevinden in een vrÿ Schip, dewelke daar uit niet geligt zullen mogen worden, ten zÿ het waaren oorlogsluiden, in effectiven dienst van den Vÿand.
12.
In tegendeel is over eengekomen, dat al het geen bevonden zal worden geladen te zÿn door de Onderdanen en Ingezeetenen van een der beide Parthÿen, in eenig Schip de vyanden van den anderen, of aan deszelfs Onderdanen toebetworende, geheel, of schoon niet zÿnde van de soort van verbodene goederen, mag worden geconfisqueert, op dezelve wÿs als of het den Vÿand toequam, uitgezondert zodanige goederen en Koopmanschappen, als aan Boord van zodanig Schip gedaen waren voor de Oorlogs-Declaratie, of binnen Ses maanden na dezelve, welke goederen in geenen deele confiscatie zullen onderheevig zÿn, maar wel en getrouwelÿk, zonder uitstel, aan de Eigenaers, die dezelve voor de confiscatie, en verkoop zullen te rug vragen of doen vragen, in natura zullen worden gerestitueert, gelÿk meede het provenu daar van, indien de reclame binnen agt Maenden12 na de Verkoping, dewelke publicq zal moeten worden gedaan, eerst konde geschieden, dog zoo, dat, indien de gemelde Koopmanschappen Contrabande zÿn, het geenzints geoorlost zal zÿn dezelve naderhand te vervoeren na eenige Havens, de vÿanden toe behoorende.
13.
En ten einde de best mogelÿke zorg mag worden gedragen voor de Securiteit van de Onderdanen, en het volk van een der beide Parthÿen, dat deselve geen overlast komen te lyden van wegens de Oorlog Scheepen of Kapers van de andere Parthÿ, zullen alle de Bevelhebbers van Oorlog Scheepen en gewapende Vaartuigen van de voorsiz: Staten Generaal der Vereenigde Nederlanden, en van de gemelde Vereenigde Staten van America, mitsgaders alle derselver Officieren, Onderdanen en Volk, verbooden worden eenige beleediging of Schade, aan die van de andere zÿde, toe te brengen, en zoo zÿ dien contrarie handelen, zullen zÿ op de eerste klagten, daar over te doen, na behoorlyk ondersoek schuldig bevonden wordende, door haar eige Regters gestrast worden, en daar enboven verpligt worden satisfactie te geeven voor alle Schade, en den Interest daar van, door vergoeding, onder pœne en verbintenis van húnne personen en goederen.
14.
Tot meerder verklaring van het geen voorscz: is, zullen alle Kaper-Capiteinen, of Rheeders van Scheepen op particuliere bestelling en Commissie ten Oorlog uitgerust, voor dezelve gehouden zÿn, voor derselver vertrek, goede en suffiçante Cautie te stellen voor de Competente Regters, of in het geheel te verantwoorden de malversatien, die ze in haare Courssen, of op haare reisen zouden mogen begaan, en voor de Contraventien van haare Capiteinen en Officieren, teegen het teegenwoordig Tractaat en de Ordonnantien, en Edicten, die gepubliceert zullen worden, in kragte, en conform de dispositie van dien, op poene van verval, en nulliteit der voorscz: Commissien.
15.
Alle Scheepen en Koopmanschappen, van wat natuur dezelve ook zÿn, die hernomen zullen worden uit handen van Piratten en Zeerovers, sonder behoorlyke Commissie op de open Zee varende, zullen gebragt worden in eenige Haven van eene der beide Staten, en zullen aan de bewaring der Officieren van die Haven worden overgeleevert, ten einde geheel gerestitueert te worden aan den regten Eigenaar, zoo dra als behoorlyk en genoegsaam bewÿs, wegens den eigendom der zelve, zal gedaan zÿn.
16.
Indien eenige Scheepen of Vaartuigen, toebehoorende aan een van beide de Parthÿen, hunne Onderdanen of Ingezeetenen, op de Kusten of Dominien van den anderen zullen komen te stranden, vergaan, of eenige andere Zee Schade te lÿden, zal alle vriendelyke assistentie en hulp worden gegeeven aan de persoonen Schipbreuk geleeden hebbende, of die zig in gevaar daar van zullen bevinden, En de Scheepen; Goederen en Koopmanschappen, en het geen daar van geborgen zal zÿn, of het provenu van dien, by aldien die goederen verdersselyk zynde, zullen weezen verkogt, alle door de Schippers, of door de Eigenaers, of van haare gelaste, of Volmagt hebbende, binnen Jaar en dag gereclameert wordende, worden gerestitueert; mits betalende alleen de redelyke onkosten, en het geen voor bergloon door de eige Onderdanen, in het selve geval, betaalt moet worden; zullende insgelyks Brieven van Vrygeleÿ aan hun worden gegeeven, voor húnne vrÿe en geruste passage van daar, en retour van een ieder na zÿn eigen Land.
17.
Ingevalle de Onderdanen of Ingezeetenen van een der beide Parthÿen, met hunne Scheepen, het zÿ publique en ten Oorlog varende, of byzondere en ter Koopvaardy uitgerust, door onstuimig Weêr, najaaging van Zee rovers of Vyanden, of eenige andere dringende nood, gedwongen zullen worden, ter bekoming van een Schuilplaats en Haaven, zig te retireeren en binnen te loopen in eenige der Rivieren, Creeken, Baaÿen, Havens, Rheeden of Stranden, toebehoorende aan de andere Parthye, zullen dezelve met alle menschlievendheid en goetwilligheid werden ontfangen, en alle vriendelÿke protectie en hulp genieten, en zal hun worden toegestaen zig te verver­schen en proviandeeren teegens reedelyke prÿzen, met Victuaille, en alle dingen benodigt tot onderhoud van haare persoonen, of reparatie van hunne Scheepen, en zÿ zullen op geenerley wÿs worden opgehouden, of verhindert, uit de gemelde Havens of Rheeden te vertrekken, maar mogen verzÿlen en gaan, wanneer en waar het hun behaagt, zonder eenig belet of verhindering.
18.
Tot des te beeter voortzetting der wederzÿdsche Commercie, is overeengekomen, dat indien een Oorlog mogt komen te ontstaan tusschen Haar Hoog Mogende de Staten Generaal der Vereenigde Nederlanden, en de Vereenigde Staaten van America, altÿd aan de Onderdanen van de een of andere zÿde sal worden gegeven den tÿd van neegen maanden, na dato van de rupture, of proclamatie van Oorlog, om haar te mogen retireeren met haare effecten, en deselve te vervoeren, waar het haar believen zal, het welk haar geoorloft zal zÿn te mogen doen; als meede te mogen verkoopen of transporteeren haare goederen en meubilen in alle vrÿheid; sonder dat men haar daar in eenig belet zal doen; ook, sonder geduurende den tÿd van de voorcz: neegen maenden te mogen procedeeren tot eenig arrest van haare effecten, veel min van haare personen, maar zullen in teegendeel voor haare Scheepen, en effecten, die zÿ zullen willen meede voeren, worden gegeeven Pasporten van Vrÿgeleide, tot de naaste Havenen, in elkanders Landen voor den tÿd, tot de reisen nodig. Ook zullen geen Prÿzen op zee genomen voor wettig genomen gehouden mogen worden, ten waare de Oorlogs-declaratie bekend was geweest, of had kunnen zÿn, in de Haven, die het genoome Schip het laast heest verlaten; maar zal voor al, het geen aan de Onderdanen en Ingezeetenen van weederzÿde binnen de voorscz: termÿnen ontnomen mogt zÿn, en de beleedigingen, die hun aangedaen zouden mogen zÿn, volkomen Satisfactie gegeeven worden.
19.
Geen Onderdaan van haar Hoog Mogende de Staten Generaal der Vereenigde Nederlanden, zullen mogen versoeken of aanneemen eenige Commissien, of Lettres de Marque, tot het wapenen van eenig Schip of Scheepen, ten einde als Kapers te ageeren teegens de gemelde Vereenigde Staten van America, of eenige der zelve, of tegens de Onderdanen en Ingezeetenen der gemelde Vereenigde Staaten, of eenige der zelve, of tee­gens den Eigendom der Ingezeetenen van eenige der zelve, van eenige Prins of Staat, met wien de voorscz: Vereenigde Staaten van America in Oorlog mogten zÿn; nochte zal eenige Onderdaan of Ingezeeten van de gemelde Vereenigde Staaten van America, of eenige derzelve eenige Commissie of Lettres de Marque versoeken of aanneemen, tot het Wapenen van eenig Schip of Scheepen, om ter Kaap te vaaren tegens de Hoog Mogende Heeren Staten Generaal der Vereenigde Nederlanden, of teegens de Onderdanen of Ingezeetenen van gemelde: Haar Hoog Mogende, of eenige van dezelve, of den eigendom van eenige der zelve, van eenige Prins of Staat, met wien de voorscz: Staaten in Oorlog zullen zÿn, en indien eenig Persoon van een van beide zodanige Commissie of Lettres de Marque zal aanneemen, zal dezelve als een Zeerover worden gestrast.
20.
De Scheepen der Onderdanen of Ingezeetenen van een van beide de Partÿen, komende aan eenige Kust, toebehoorende aan de een of andere der gemelde Bondgenooten, doch niet voorneemens zÿnde in een Haven binnen te loopen, of binnen geloopen zÿnde, en niet begeerende hunne Ladingen te los­sen, of Last te breeken, of bÿ te laden, zullen niet gehouden zÿn voor haare Scheepen of Ladingen eenige inkomende, of uitgaende regten te betalen, nog eenige reekenschap van haare Ladingen te geeven, ten ware, dat er wettig vermoeden was, dat zÿ aan elkanders Vÿanden toevoerden Koopmanschappen van Contrabande.
21.
De twee contracteerende Partÿen vergunnen over en weeder aan elkanderen de vrÿheid, om ieder in de Havens van den anderen, Consuls, Vice Consuls, Agenten en Commissarissen van húnne eigen aanstelling te hebben, welkers functien gereguleert zullen worden bÿ particuliere overeenkomst, wanneer ooit eene der beide Partÿen goedvind zodanige aanstelling te doen.
22.
Dit Tractaat zal in geenerhande opsigten verstaan worden te derogeeren aan de 9e. 10e. 14e. en 24ste. Articulen van het Tractaat met Vrankrÿk, soo als die genummert zÿn geweest in het zelve Tractaat den 6 Februarÿ 1778 geslooten, zÿnde de 9e. 10e. 17e. en 22ste. Articulen, van het Tractaat van Commercie, soo als het nu in kragt is tusschen de Vereenigde Staten van America, en de Kroon van Vrankrÿk: en zal meede niet beletten, dat Sÿne Catholicque Majesteit aan t’selve zoude accedeeren, en van het beneficie der gemelde Vier Articulen Jouïsseeren.
23.
By aldien de Vereenigde Staaten van America, t’eeniger tyd, nodig mogten vinden, om by den Koning of Keizer van Marocco of Fez, mitsgaders by de Regeeringen van Algiers, Tunis, of Tripoli, of by eenige van dezelve, Negotiatien te entameeren tot het verkrygen van Pasporten ter beveiliging van hunne Navigatie op de Middelandsche Zee, zoo beloven Haar Hoog Mogende, op het aanzoek van Hoogstgedagte Vereenigde Staaten, die Negotiatien, door middel van hunne by den voorscz: Koning of Keizer en Regeeringen resideerende Consuls op de favorabelste wyze te zullen Secondeeren.
Contrabande.24.
De vrÿheid van Navigatie en Commercie zal zig uitstrekken tot alle zoorten van Koopmanschappen, uitgezondert alleen deeze, welke onderscheiden zÿn onder den Naam van Contrabande of Verbodene goederen: en onder deeze benoeming van Contrabande of verbodene goederen zullen alleen begreepen zÿn de Oorlogs Ammunitien, of Wapenen, als Mortieren, geschut, met zÿne Vuurwerken, en het geen daar toe behoort; geweeren, Pistoolen, Bomben, Granaden, Buspulver, Salpeeter, Swavel, Lonten, Kogels, Pieken, zwaarden, Lancien, Helbaarden, Casquetten, Cuirassen, en diergelÿke soort van Wapentuig, ook Soldaten, Paarden, Zadels, en toerusting van paarden.
Alle andere goederen, en Koopmanschappen, hier boven niet uitdrukkelyk gespecisiceert, jaa selfs alle Soorten van Scheeps Materialen, hoe zeer dezelve ook zouden mogen zÿn geschikt, tot het bouwen of equipeeren van Oorlog Scheepen, of tot het maken van het een of ander Oorlogstuig, te water of te Lande, zullen mitsdien, nog volgens den Letter, nog volgens eenige voor te wende interpretatie van dezelve, hoe ook genaemt, onder verboodene, of Contrabande goederen begreepen kunnen of mogen worden: zoo dat alle dezelve goederen, waaren, en Koopmanschappen, hier boven niet uitdrukkelyk genoemt, sonder eenig onderscheid, zullen mogen worden getransporteert, en vervoert in alle vrÿheid door de Onderdanen en Ingezeetenen van beide Bondgenooten, van en na Plaatsen aan den Vÿand toebehoorende, zodanige Steeden of plaatsen alleen uitgezondert, welke op die tyt beleegert, geblocqueert of geinvesteert zÿn, waar voor alleenlyk worden gehouden de zulke, die door een der Oorlog voerende Mogend heeden van nabÿ ingeslooten worden gehouden.
25.
Ten einde alle dissentie en twist ann beide zÿden mag werden vermÿd en voorgekomen, is overeengekomen, dat in geval een van beide de Parthÿen in Oorlog mogt komen te geraken, de Scheepen en Vaartuigen, toebehoorende aan de Onderdanen of Ingezeetenen van de andere Geallieerde, met Zeebrieven of Pasporten moeten werden voorsien, expresseerende den naam, eigendom en de groote van het Schip of Vaartuig, als meede den Naam, plaats of Wooninge van den Schipper of Bevelhebber van het gemelde Schip of Vaartuig, ten einde daar bÿ mag blyken, dat het Schip reëel en in waarheid aan de Onderdanen of Ingezeetenen van eene der Parthÿen toebehoord, welk Pasport zal worden opgemaekt en uitgegeeven volgens het Formulier agter dit Tractaat gevoegt. Dezelve zullen ieder reise, dat het Schip thuÿs is geweest, op nieuw verleent moeten zÿn, of ten minsten niet ouder mogen zÿn, als twee Jaar, voor de tÿd, dat het Schip laast is thuÿs ge­weest. Het is insgelyks vastgestelt, dat zodanige Scheepen of Vaartuigen gelaaden zÿnde, moeten weezen voorsien niet alleen met Pasporten of Zeebrieven bovengemeld; maar ook met een generaal pasport, of particuliere Pasporten, of Manifesten, of andere publicque Documenten, die in de Havenen, van waar de Scheepen laast gekomen zÿn, gewoonlyk gegeeven worden aan de uitgaende Scheepen, inhoudende een Specificatie van de Lading, de plaets van waar het Schip gezeilt is, en waar heenen het gedestineert is, of bÿ gebreeke van alle deselve, met Certificaten van de Magistraten, of Gouverneurs der Steeden, plaatsen, en Colonien, van waar het Schip vertrokken is, in de gewoone form gegeeven, op dat geweeten kan worden, of eenige verboode, of Contrabande goederen aan boord van de Scheepen zÿn, en of zÿ daar meede na’s Vÿands Landen gedestineert zÿn, of niet. En by aldien iemand goeddunkt, of raadsaem vind, om in de gemelde bescheiden uit te drukken de persoonen, aan wien de aan boord zÿnde goederen toekomen, vermag hy sulks vrÿelyk te doen; sonder egter daar toe gehouden te zÿn, of dat gebrek van die uitdrukking geleegenheid tot confiscatie kan of mag geeven.

26.
Indien de Scheepen of Vaartuigen van de gemelde Onderdanen of Ingezeetenen van een van beide de Parthÿen, zeilende langs de Kusten of in de open Zee, ontmoet zullen worden door eenig Schip van Oorlog, Kaper of Gewapend Vaartuig van de andere Parthy, zullen de gemelde Oorlog Scheepen, Kapers, of gewapende Vaartuigen, tot vermÿding van alle disordre, buiten bereik van het Geschut blyven, dog hunne Booten mogen zenden aan boord van het Koopvaardÿ Schip, welke zÿ op die wÿs zullen ontmoeten, en op het zelve mogen overgaan ten getalle alleen van twee a drie Man, aan wien de Schipper of Bevelhebber van zodanig Schip of Vaartuig zÿn Pasport zal vertoonen, inhoudende den eigendom van het Schip of Vaartuig, ingevolge het formulier agter dit Tractaat gevoegt; en zal het Schip of Vaartuig, na de vertooning van dusdanig Pasport, Zeebrief en verdere bescheiden, vrÿ en liber zÿn om deszelfs reis te verrolgen, zoo dat niet geoorloft zal zÿn het selve op eenigerhande wÿze te molesteeren of doorsoeken, nog jagt op haar te maken, of het zelve te forceeren haare voorgenomen Cours te verlaaten.

27.
Het zal geoorloft zÿn aan Kooplieden, Capiteins en Bevelhebbers van Scheepen, het zÿ publicque en ten Oorlog, of particuliere en ter Koopvaardy vaarende, toebehoorende aen de gemelde Vereenigde Staaten van America, of eenige van dezelve, of aan de Onderdanen, en Ingezeetenen van eenige derzelve, vryelyk in hunne dienst aan te neemen, en aan Boord van haare gemelde Scheepen te ontfangen, in iedere der Havens of Plaatsen onder de Jurisdictie van voornoemde haar Hoog Mogende, eenige Bootsgezellen of anderen, zÿnde Inboorlingen of Ingezeetenen van eenige der gemelde Staaten, op zulke voorwaarden als zal worden overeengekomen, zonder daer voor aen eenige boete, pœne, Strasse, Proces of berisping hoe genaemt, onderheevig te zÿn.
En zullen reciproquelÿk alle Kooplieden, Capiteinen en Bevelhebbers van Scheepen, behoorende tot de voorscz: Vereenigde Neederlanden, in alle de Havens en plaatsen, onder het gebied van de gemelde Vereenigde Staaten van America, het zelve voorregt genieten tot aenneeming en ontfangen van Bootsgezellen of anderen, zÿnde inboorlingen of Ingezeetenen van eenige der Domeinen van de gemelde Staten Generaal, met dien verstande, dat men nog aen de eene, nog aan de andere zÿde zig sal mogen bedienen van sodanige zÿner landsgenooten, die zig reeds in dienst van de andere Contracteerende parthÿe, het zÿ ten Oorlog, het zÿ op Koopvaardÿ Scheepen heest geëngageert, het zÿ men dezelve aan de vaste Wal, dan wel in Zee zoude mogen ontmoeten, ten zÿ de Capitein of Schipper, onder wiens bevel zodanige Persoonen zig mogten bevinden, deselve vrÿwillig uit hunnen dienst wilde ontslaen, op pœne, dat deselve andersints op den Voet van Weglopers zullen worden behandelt, en gestrast.
28.
De toeleg voor refractie, sal in alle reedelykheid en billykheid worden gereguleert, bÿ de Magistraten der respective Steeden, alwaar men oordeelt, dat eenige bezwaaren desweegens plaats hebben.
29.
Het tegenwoordig Tractaat zal worden geratificeert en geapprobeert by hoogstgem: Staaten Generaal der Vereenigde Nederlanden, en hoog gem. Vereenigde Staaten van America, en zullen de Acten van Ratificatien van de eene ende de andere zÿde, in goede ende behoorlyke forme, werden overge­leevert binnen den tÿt van zes maenden, of te eerder, zoo het zelve kan geschieden, te reekenen van den Dag van de Onderteekeninge.
Ten oirkonde deezes hebben wy Gedeputeerden en Plenipotentiarissen van de Heeren Staten Generaal der Vereenigde Nederlanden, en Minister Plenipotentiaris der Vereenigde Staten van America, uit kragt van Onze respective Authorisatie, en Pleinpouvoir, deeze Onderteekent, en met Onze gewoone Cachellen bekragtigt.
Gedaan in’s Hage den
 
Formulier van het Pasport dat gegeeven zal worden aan de Scheepen of Vaartuigen, ingevolge het 25e.—Articul van dit Tractaat.
Aan alle de geene die deeze tegenwoordige zullen zien, Salut: doen te weeten, dat by deezen vrÿheid en permissie gegeven word aan  Schipper en Bevelhebber van het Schip (of Vaartuig) genaamt  van de  van  groot  Tonnen of daar omtrent, leggende tegenswoordig in de Haven van  gedestineert naar  en beladen met  , om te vertrekken en met zÿn Schip of Vaartuig deszelfs gemelde reize voort te zetten, zodanig Schip of Vaartuig gevisiteert zÿnde, en de voornoemde Schipper of Bevelhebber, onder Eede, voor den daar toe gestelden Officier, verklaart hebbende, dat het gemelde Schip of Vaartuig, aan een of meer der Onderdanen, Volk of Ingezeetenen van  toebehoord, en aan hem (of hun) alleen; In getuigenis waer van, wÿ deeze tegenswoordige met Onze Naamen hebben Onderteekent, en het Zeegel van Ons Waapen daar aan gehegt, en het zelve doen contrasigneeren door  Tot  deezen  dag van het Jaar onses Heeren Christi
 
Formulier van het Certificaat, het welk aan de Scheepen of Vaartuigen zal worden gegeeven, ingevolge het 25e.—Articul van dit Tractaat.
Wy  de Magistraat (of Officieren der Convoÿen) van de Stad of Haven van  Certificeeren en Attesteeren, dat op den  dag van  in het Jaar onzes Heeren  C.D. van  in Persoon voor ons is gecompareert, en onder solemneelen Eede heest verklaart, dat het Schip of Vaartuig genaamt  van  Tonnen, of daar omtrent, waar van  van  tegenswoordig Schipper of Bevelhebber is, geregtelÿk en behoorlÿk aan hem (of hun) alleen is toebehoorende. Dat het zelve thans gedestineert is van de Stad of Haven van  na de Haven van  gelaaden met goederen en Koopmanschappen hier onder particulier gespecisiceert en opgenoemt, als volgt.
In getuigenis waar van wÿ dit Certificaat hebben onderteekent en met het Zeegel van Ons Officie bekragtigt, deezen  dag van  in het Jaar Onzes Heeren Christi:
 
Formulier van Zee-brief.
Alder-Doorluchtichste, Doorluchtigste, Doorluchtige, Grootmachtighste, Grootmachtige hoogh ende Welgeboorne, Wel-Edele, Erentseste, Achthbare, Wÿse, Voorsienige Heeren Keizeren, Koningen, Republicquen, Princen, Fursten, Hertogen, Graven, Baronnen, Heeren, Burgermeesteren, Scheepenen, Raden, mitsgaders Rechteren, Officieren, Justicieren, ende Regenten aller goede Steeden ende Plaatzen, het zÿ Geestelÿcke of Wereldtlÿcke, die deeze opene Letteren zullen zien oste hooren leezen: Doen Wÿ Burgermeesteren ende Regeerders der Stadt  te weeten, dat Schipper  van  (voor Ons compareerende) bÿ solemneelen eede verklaart heest, dat het Schip, genaamt  groot omtrent  Lasten, ’t welk hy althans voert, in de Geunieerde Provincien t’huys be­hoort, en dat geen Onderdanen van den Vÿandt daar in, direct of indirect, eenige portie of deel hebben, Soo waarlyk moest hem Godt Almachtig helpen. Ende want Wÿ den voorschreiven Schipper gaerne gevordert zagen in Syne rechtvaerdige Saken; Soo is Ons versoek allen voornoemt, ende yeder in het bÿsonder, daar den voornoemden Schipper met zÿn Schip ende ingeladen goederen komen zal, dat dezelve gelieven den voornoemden Schipper goedelÿcken te ontfangen en gehoorlyck te tracteeren, gedogende hem op syne gewoonlÿcke Tollen ende Ongelden, in het door-ende voorby-varen, Havenen, Stroomen en Gebiedt te passeeren, varen en frequenteeren omme syne Negotie te doen, daar en soo hÿ te rade vinden sal, het welk Wÿ gaarne willen verschuldigen. Des t’ Oirconde dezer Stede Zegel ter oorsake hier aan hangende den.
(In margine stond)
Ter Ordonnantie van de Hooge ende Mogende Heeren Staten Generael der Vereenighde Nederlanden.
